              Case 2:19-cr-00126-MCE Document 105 Filed 05/21/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA McCALL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-126 MCE
12                                Plaintiff,             MOTION TO EXCLUDE TIME PERIODS UNDER
                                                         SPEEDY TRIAL ACT; ORDER
13                          v.
14   JAZIZ CEA,
15                                Defendant.
16
                                               I.     BACKGROUND
17

18          This case was originally set for jury trial on March 17, 2020. On March 13, the United States

19 filed a motion to continue the trial due to issues related to General Order 610, which was adopted to

20 address the coronavirus pandemic. ECF No. 90, incorporated herein by reference. On March 16, the

21 Court heard argument on the government’s motion to continue, and it agreed to vacate the March 17 trial

22 date, but the Court did not exclude time under the Speedy Trial Act. ECF No. 93. The Court also asked

23 that the case be reassigned, and the case reverted back to the originally-assigned district court judge.

24          On March 17, 2020, the Court entered General Order 611, which suspended all jury trials in the

25 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

26 entered to address public health concerns related to COVID-19.

27          On March 18, 2020, the Court then set a trial confirmation hearing on May 7, 2020, on its own

28 motion (ECF No. 95). It also excluded time until May 7 pursuant to General Order 611, but informed

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         1
30    ACT
              Case 2:19-cr-00126-MCE Document 105 Filed 05/21/20 Page 2 of 6


 1 the parties they could file a stipulation regarding a time exclusion as well. The United States filed a

 2 motion (ECF No. 96) in response to ECF No. 95, providing the Court with additional information

 3 relevant to excluding time under the Speedy Trial Act. The Court granted the United States’ motion and

 4 made additional findings involving excludable time under the Speedy Trial Act through May 7, and it

 5 set a jury trial for the first available date: June 22. ECF No. 97.

 6          On March 18, 2020, General Order 612 also issued. Pursuant to that Order, all of the

 7 courthouses in the Eastern District of California were closed to the public. The Order only allowed

 8 persons with official court business or a healthy building tenant with official business on behalf of a

 9 tenant agency into the courthouse. The Order further provided, among other things, that in criminal
10 cases before district court judges, the assigned district court judge may continue matters after May 1,

11 2020, excluding time under the Speedy Trial Act with reference to Order 611 with additional findings to

12 support the exclusion in the judge’s discretion. Clarification to Order 612 subsequently defined

13 “persons having official court business” and it explained how media may still gain telephonic access to a

14 particular court proceeding on behalf of the public.

15          On April 17, 2020, this Court issued General Order 617, which suspended all jury trials in the

16 Eastern District of California scheduled to commence before June 15, 2020, and allowed district judges

17 to continue all criminal matters to a date after June 1. General Order 618 continued the closure of the

18 courthouses to members of the public without official business before the Court until further order, and

19 also allowed district judges to continue criminal matters, excluding time under the Speedy Trial Act,

20 referencing General Order 611, and the Ninth Circuit Judicial Council’s Order declaring a judicial

21 emergency in the district until May 2, 2021, suspending jury trials until further order, and ordering that

22 any criminal matters that remain on calendar are to be conducted by telephone or video conference to

23 the full extent possible, while allowing exceptions on a case-by-case basis.

24          The State has also continued to take action to combat the COVID-19 pandemic. On March 19,

25 2020, the Governor for the State of California entered a state-wide shelter-in-place order, requiring

26 everyone in the State to stay in their homes except for essential outings, such as to obtain food,

27 prescriptions or healthcare services. https://www.fmcsa.dot.gov/emergency/california-governor-

28 newsom-shelter-place-executive-order-n33-20; https://www.cnn.com/2020/03/19/us/california-

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          2
30    ACT
             Case 2:19-cr-00126-MCE Document 105 Filed 05/21/20 Page 3 of 6


 1 coronavirus-stay-home-order/index.html. The state of California recently announced the gradual

 2 movement into Phase Two of responding to the COVID-19 pandemic, which allows certain lower-risk

 3 workplaces and other spaces to re-open.

 4 https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-

 5 19/SHO%20Order%205-7-2020.pdf.

 6          On May 14, 2020, the Court issued a minute order (ECF No. 102), vacating the June 22 trial date

 7 “in the interest of public health and safety[.]” The Court also vacated the Trial Confirmation Hearing set

 8 for June 4, and replaced it with a status conference.

 9          On May 18, 2020, the Court then issued a minute order (ECF No. 103) continuing the status

10 conference from June 4 to June 11. The minute order provided: “The parties are encouraged to file a

11 Notice of Exclusion of Time if amenable and applicable.”

12          Before filing this Motion, the parties conferred regarding a potential stipulation to exclude time

13 under the Speedy Trial Act in response to ECF No. 103. Defense counsel declined to sign such a

14 stipulation.
                                             II.      ARGUMENT
15

16          Although General Orders 611, 612, 617 and 618 address the district-wide health concern, the

17 Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s]

18 substantive openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a

19 particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings,

20 there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be

21 harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000)

22 (explaining that a judge ordering and ends-of-justice continuance must set forth explicit findings on the

23 record “either orally or in writing”).

24          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as mandatory—

25 General Orders 611, 612 and 617 require specific supplementation and the parties seek to provide that

26 through this Motion. Ends-of-justice continuances are excludable only if “the judge granted such

27 continuance on the basis of his findings that the ends of justice served by taking such action outweigh

28 the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                           3
30    ACT
              Case 2:19-cr-00126-MCE Document 105 Filed 05/21/20 Page 4 of 6


 1 Moreover, no such period is excludable unless “the court sets forth, in the record of the case, either

 2 orally or in writing, its reason or finding that the ends of justice served by the granting of such

 3 continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

 4          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 5 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

 6 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

 7 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

 8 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 9 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
10 States v. Correa, 182 F. Supp. 2d 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following

11 the September 11, 2001 terrorist attacks and the resultant public emergency).

12          Other courts have further upheld Speedy Trial Act continuances in comparable circumstances to

13 those that the United States is currently facing. The Fifth Circuit, for example, recognized that

14 Hurricane Katrina-related continuances served the ends of justice. United States v. Scott, 245 Fed.

15 App’x 391, 394 (5th Cir. 2007). The First Circuit was similarly untroubled by a continuance

16 necessitated by “a paralyzing blizzard.” United States v. Richman, 600 F.2d 286, 292, 293-94 (1st Cir.

17 1979). Courts also have allowed ends-of-justice continuances to accommodate personal emergencies

18 experienced by government attorneys, agents, and witnesses. See, e.g., United States v. Stallings, 701 F.

19 App’x 164, 170-71 (3d Cir. 2017) (prosecutor had “family emergency” requiring “out-of-state travel

20 with no certain return date”); United States v. Hale, 685 F.3d 522, 533-36 (5th Cir. 2012) (primary case

21 agent had “immediate and catastrophic family medical emergency”); Richman, 600 F.2d at 292, 294

22 (informant hospitalized). The coronavirus is posing a similar, albeit more enduring, barrier to the

23 prompt proceedings mandated by the statutory rules.

24          This Court also has “[b]road discretion” to grant continuances. Morris v. Slappy, 461 U.S. 1, 11

25 (1983). “Trial judges necessarily require a great deal of latitude in scheduling trials.” Id. Under the

26 Speedy Trial Act, the court may order a delay in a trial and exclude time “on his own motion or at the

27 request of the defendant or his counsel or at the request of the attorney for the Government.” 18 U.S.C.

28 § 3161(h)(7)(A). The trial may be continued and time excluded if the Court finds “that the ends of

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          4
30    ACT
                Case 2:19-cr-00126-MCE Document 105 Filed 05/21/20 Page 5 of 6


 1 justice served by taking such action outweigh the best interest of the public and the defendant in a

 2 speedy trial.” Id. The list of factors in Section 3161(h)(7)(B) for such a continuance and exclusion of

 3 time is non-exhaustive. 18 U.S.C. § 3161(h)(7)(B) (listing “[t]he factors, among others, which a judge

 4 shall consider …”). The Court may identify reasons beyond those listed, provided its findings are

 5 expressed on the record orally or in writing. Id.

 6          In light of the societal context created by the foregoing, this Court should consider the following

 7 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 8 justice exception, § 3161(h)(7) (Local Code T4).1 In addition to the public health concerns cited by

 9 General Order 617, and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is
10 particularly apt in this case because:

11          •    The government’s mental health expert witness is over the age of 60, and the expert witness

12               would need to observe the defendant’s testimony and the defense expert’s testimony in

13               person to testify in rebuttal.

14          •    Three of the witnesses will need to travel from Southern California and one witness will need

15               to travel from Texas.

16          •    The trial in this case cannot be conducted by videoconferencing (or telephone conferencing if

17               videoconferencing is not reasonably available) pursuant to General Order 614 (CARES Act).

18               Based on the above-stated considerations, the ends of justice served by continuing the case as

19               requested outweigh the interest of the public and the defendant in a trial within the original

20               date prescribed by the Speedy Trial Act.

21                                            III.    CONCLUSION

22          For the foregoing reasons, the United States moves the Court to supplement ECF No. 103, and to

23 exclude time between June 4, 2020, and June 11, 2020, under the Speedy Trial Act, 18 U.S.C.

24 § 3161(h)(7)(A), finding that the ends of justice (in light of the global pandemic and its effects on the

25 court system and witness safety and travel) served by taking such action outweigh the best interest of the

26 public and the defendant in a speedy trial.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                        5
30   ACT
              Case 2:19-cr-00126-MCE Document 105 Filed 05/21/20 Page 6 of 6


 1

 2    Dated: May 21, 2020                                    Respectfully submitted,
 3                                                           MCGREGOR W. SCOTT
                                                             United States Attorney
 4

 5                                                           /s/ ROSANNE L. RUST
                                                             ROSANNE L. RUST
 6                                                           Assistant United States Attorney
 7

 8

 9                                                    ORDER
10          The Court has read and considered the government’s Motion to Exclude Time Periods Under
11 Speedy Trial Act. The Court hereby finds that the Motion, and the government’s prior Motions to

12 Continue Trial (ECF Nos. 96 & 100), which this Court incorporates by reference into this Order, plus

13 the outbreak of the novel coronavirus known as COVID-19 (and related General Orders of this Court

14 and guidance from the Centers for Disease Control and Prevention and state and local health officials),

15 collectively demonstrate facts that provide good cause for a finding of excludable time pursuant to the

16 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

17          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best
18 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

19 result in a miscarriage of justice, given the emergence of the novel coronavirus in the Eastern District of

20 California and beyond, and the necessary steps being taken to avoid further transmission of the virus.

21 Time is excluded under the Speedy Trial Act between June 4, 2020 and June 11, 2020.

22          IT IS SO ORDERED.
23 Dated: May 21, 2020

24

25

26

27

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         6
30    ACT
